The findings of the Court are amply supported by and fully justified on the evidence. See Sundeen v. Rogers, 83 N.H. 253; Stone v. Cray,89 N.H. 483; Vogel v. Board c. of Manchester, 92 N.H. 195. It certainly cannot be said that no reasonable person could have reached such a conclusion. It would almost seem the contrary should be true; to wit, that no reasonable person would have reached a different conclusion.
Plaintiff's exception to the denial of his motion to further amend his bill after the filing of the Court's findings and rulings avails him nothing. It was within the discretion of the Presiding Justice to either grant or deny such a motion after a decree had been entered. There was no error in the denial of the motion in the instant case, nor do we discover any error in the Court's rulings of law.
There was no error in admitting testimony of three members of the zoning board as experts. This was entirely within the discretion of the Presiding Justice, and no abuse thereof is apparent.
The question of value was of very little consequence, if any, and the Court placed no reliance on that testimony.
Exceptions overruled.
All concurred.